Citation Nr: 0708632	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-03 250A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
December 1947.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

The Board denied the service connection claims on appeal by 
an August 2005 decision.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Based on an October 2006 Joint Motion for Court 
Remand (Joint Motion), the Court remanded this appeal in 
compliance with the Joint Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
decision in this matter, finding that VA failed to address 
the credibility of the veteran's lay statements, and to 
discuss potentially corroborating objective medical evidence.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  Therefore, the Board finds that its 
decision of August 22, 2005, failed to provide the veteran 
due process under the law.  Accordingly, in order to prevent 
prejudice to the veteran, the August 2005 decision of the 
Board must be vacated in its entirety, and a new decision 
will be entered as if the August 2005 decision by the Board 
had never been issued.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


